DETAILED ACTION

Status of the Claims
The following is a Final Office Action in response to amendments and remarks filed 24 May 2021.
Claim 1 has been amended.
Claim 2 has been cancelled.
Claims 3-8 have been added.
Claims 1 and 3-8 are pending have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicants’ arguments regarding the §112 rejections filed 24 May 2021 have been fully considered and in light of the amendments some have been persuasive.  However some of the issues still remain and are addressed in the updated rejection below.
Applicants argue that the 35 U.S.C. 101 rejection under the Alice Corp. vs. CLS Bank Int’l be withdrawn; however the Examiner respectfully disagrees.  As an initial note, the arguments are not compliant under 37 CFR 1.111(b) as they amount to a mere allegation of patent eligibility.  The Examiner notes that in order to be patent eligible under 35 U.S.C. 101, the claims must be directed towards a patent eligible concept, which, the instant claims are not directed.  Contrary to Applicants’ assertion that the claims are not a certain method of organizing human activity, the Examiner notes that communicating and answering queries from individuals to elected officials/government/corporate representatives is a function that is longstanding with organizing town halls, calling your local officials, etc. have traditionally performed/provided for voters/constituents.  Next, the claims are not directed to a practical application of the concept. The claims do not result in improvements to the functioning of a computer or to any other technology or technical field. They do not effect a particular treatment for a disease. They are not applied with or by a particular machine. They do not effect a transformation or reduction of a particular article to a different state or thing. And they are not applied in some other meaningful way beyond generally linking cloud-based system,” “a computerized telephone application, email, or web-based dashboard,” “web-based dashboard,” and “database” only generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). An abstract idea does not become non abstract by limiting the invention to a particular field of use or technological environment, such as the Internet. See Alice, 134 S. Ct. at 2358 (limiting an abstract idea to a particular technological environment, such as a computer, does not confer patent eligibility); Bilski v. Kappos, 561 U.S. 593, 612 (2010) (“[L]imiting an abstract idea to one field of use . . . d[oes] not make the concept patentable.”).  If it is determined that the patent is drawn to an abstract idea or otherwise ineligible subject matter, at a second step we ask whether the remaining elements, either in isolation or combination with the non-patent ineligible elements, are sufficient to “‘transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2358 (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1297 (2012)). Put another way, there must be an “inventive concept” to take the claim into the realm of patent eligibility. Id. at 2355. A simple instruction to apply an abstract idea on a computer is not enough. Alice, 134 S. Ct. at 2358 (“[M]ere recitation of a generic computer cannot transform a patent-ineligible idea into a patent eligible invention. Stating an abstract idea ‘while adding the words “apply it’’ is not enough for patent eligibility.’” (quoting Mayo, 132 S. Ct. at 1294)).  The claim(s) is/are not patent eligible.
In response to Applicants’ arguments that the claims inventive concept may arise " an inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces" similar to those found in Bascom; the Examiner respectfully disagrees and this case is unlike Bascom, where, “[o]n [a] limited record” and when viewed in favor of the patentee, the claims alleged a “technical improvement over prior art ways of filtering [Internet] content.” 827 F.3d at 1350.  The patent in Bascom did not merely move existing content filtering technology from local computers to the Internet, which “would not contain an inventive concept,” but “overc[a]me[] existing problems with other Internet Bascom did not purport to improve the Internet itself by introducing prior art filtering technology to the Internet.  Rather, the Bascom patent fixed a problem presented by combining the two.  Here the specification does not indicate that invention recites any improvement to conventional communications and tracking thereof with elected officials, nor do the claims solve any problem associated with situating such content/commination across the Internet.  The Examiner also notes that this was considered an improvement to computing technology at the time of Bascom’s relatively early filing date/date of invention The present claims different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools (i.e. sending/receiving/tracking of queries to elected officials). In the case of the instant invention, the Examiner asserts that the specification lacks any disclosure of evidence to demonstrate that the invention is seeking to improve upon the existing technology or, more specifically, that the claimed invention is directed towards addressing and improving upon an issue that arose from the technology, but merely demonstrating that the claimed invention is directed towards the abstract idea and merely applying or utilizing generic computing devices performing their generic functions to carry out the well-understood, routine, and conventional activities in the technical field of data/commutation management due to the benefits that computing devices provided, i.e. faster, more efficient, and etc. The courts further stated "The Supreme Court has not established a definitive rule to determine what constitutes an "abstract idea" sufficient to satisfy the first step of the Mayo/Alice inquiry. See id. at 2357. Rather, both this court and the Supreme Court have found it sufficient to compare claims at issue to those claims already found to be directed to an abstract idea in previous cases. "[The Court] need not labor to delimit the precise contours of the 'abstract ideas' category in this case. It is enough to recognize that there is no meaningful distinction between the concept of risk hedging in Bilski and the concept of intermediated settlement at issue here." Alice, 134 S. Ct. at 2357; see also OIP Techs., 788 F.3d at 1362. For instance, fundamental economic and conventional business practices are often found to be abstract ideas, even if performed on a computer. See, e.g., OIP Techs., 788 F.3d at 1362-63."The claims, considered individually or as a whole, do not amount to significantly more than the abstract idea(s) as the 
Applicants argue that the PgPortal reference is only concerned with sending of a plain sheet of paper or postcard; however the Examiner respectfully disagrees.  Here, the Examiner has already shown how PgPortal discloses the ability to provide the grievances via email, fax, online, routed to their concerned sections/divisions (PgPortal Page 7 sections 7.5-7.6; hotline, Page 40; see also Page 148).  Applicants’ remaining arguments have been addressed in the updated rejection below, as necessitated by amendments.  
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by the Applicants in regards to distinctly and specifically pointing out the supposed errors in the Examiner's prior office action (37 CFR 1.111). The Examiner asserts that the Applicants only argue that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

	
Claim Rejections - 35 USC § 112(b) or 35 USC § 112 (pre-AIA ) second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claims 1 and 3-8 are rejected for being unclear and indefinite.  Claim 1 recites a “government/corporate official,” “representative of a government/corporate official,” “representative,” “official” and “pre-defined number of senior officials representative” all of which are used interchangeably.  It is unclear if these terms are to be different people or persons or are the same person.  
Claim 1 also recites “at least one of a computerized telephone application, an email, or a web-based dashboard” which is a markush group therefore making any recitation of the “web-based dashboard” as insufficient antecedent basis.  
Claim 3-8 is rejected for failing to remedy the deficiencies of claim 1.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-8 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites representatives communicating regarding a query received from an individual which is directed towards a method of organizing human activities.  
The limitations of “record a query submitted by an individual for a representative of the government/corporate official; generate a unique identifier for the query; and; wherein periodically, after a period of time, the representative communicates with the individual to verify if the query was addressed with at least one of the following results: if the individual communicates that a concern of the query is in the process of being addressed by the official, the representative flags the query as “In Progress" and the representative communicates with said individual after another period of time; if the individual communicates that the official has not established contact with the individual the representative red flags the query as "Not met", and the status is intimated to the official and an entire hierarchy above the official till query is addressed; if the individual communicates that the concern of the query was successfully addressed, the query is flagged as "Completed"; or if the individual communicates that it is not possible for the official at this time to address the query, the representative flags the query as "Not Possible", wherein a status of the query is periodically updated till status of the query changes to “completed” or “not possible” within a predefined time period” as drafted, is a process that, under its broadest reasonable interpretation, covers organizing human activities--fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) but for the recitation of generic computer components (Step 2A Prong 1).  That is, other than reciting “a cloud-based system for...” nothing in the claim element precludes the step from the methods of organizing human interactions grouping.  For example, but for the “a cloud-based system for...” language, the context of this claim encompasses the user manually receiving and routing queries to the appropriate representative in a timely manner.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as organizing human activity, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activities” grouping of abstract ideas. Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application (Step 2A Prong Two). The “communicate the query, via multiple contact channels of hardware or software including at least one of a computerized telephone application, an email, or a web-based dashboard to an official and a pre-defined number of senior officials present in a hierarchical order, wherein one of the official and the senior officials is designated to response to queries pertaining to a region in which the individual resides” is simply an extrasolution data gathering activity.  Next, the claim only recites one additional element – using either a computerized telephone application, email, or web-based dashboard to perform the steps. The a computerized telephone application, email, or web-based dashboard steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Specifically the claims amount to nothing more than an instruction to apply the cloud-based system,” “a computerized telephone application, email, or web-based dashboard,” “web-based dashboard,” and “database” only generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea, even when considered as a whole. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B).  As discussed above with respect to integration of the abstract idea into a practical application (Step 2A Prong 2), the additional element of using a computerized telephone application, email, or web-based dashboard to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible, even when considered as a whole.
Claims 3 and 5-7 are dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claims  3 and 5-7 recite the same abstract idea of “representatives communicating regarding a query received from an individual.”  The claim recites the additional limitations of only limiting the particular technical environment or general field of use, which is still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claim 1, the claim is/are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 4 and 8 are dependent on claim 1 and includes all the limitations of claim 1.  Therefore, 
Claims 1 and 3-8 are therefore not eligible subject matter, even when considered as a whole.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Public Grievance Portal of India (https://pgportal.gov.in hereinafter PgPortal) as evidenced by the screenshots and printouts from the wayback machine on or before 09 February 2015, further in view of Dange (US PG Pub. 2016/0343087).

As per claim 1, PgPortal discloses a system for facilitating communication and tracking a status of an individual's query to a government/corporate official wherein the system is configured to (Greivance Redress Mechanism, PgPortal Page 1 section 1.1; public interface, section 2.3; see also Page 40, As stated above, the Allocation of Business Rules are accessible in the public domain on the website of Cabinet Secretariat at The Helpline Portal is integrated with the online Centralized Public Grievance Redress and Monitoring System (CPGRAMS) ), Page 42) and Page 274):
record a query submitted by an individual for a representative of the government/corporate official (The grievances received by the Department are forwarded to the concerned Ministries/Departments/State Governments/UTs, who are dealing with the substantive function linked with the grievance for redress under intimation to the complainant. The Department ‘takes up’ about 1000 grievances every year depending upon the seriousness of the grievance and follows them regularly till their final disposal. This enables the Department to evaluate the effectiveness of the grievance redress machinery of the concerned government agency, PgPortal Page 1 section 2.2);
generate a unique identifier for the query (unique identification and complaint recording, PgPortal Page 36); and
communicate the query, via multiple contact channels of hardware or software including at least one of a computerized telephone application, an email, or a web-based dashboard to an official and a pre-defined number of senior officials present in a hierarchical order, wherein one of the official and the senior officials is designated to response to queries pertaining to a region in which the individual resides (email, fax, online, routed to their concerned sections/divisions, PgPortal Page 7 sections 7.5-7.6; hotline, Page 40);
wherein periodically, after a period of time, the representative communicates with the individual to verify if the query was addressed with at least one of the following results (Acknowledge each grievance petition within three days of receipt, indicating the name, :
if the individual communicates that a concern of the query is in the process of being addressed by the official, the representative flags the query as “In Progress" on the web--based dashboard and the representative communicates with said individual after another period of time (In its monitoring role the Department acts as an external monitoring agency and reviews the status of pending grievances in all the Central Ministries / Departments periodically. For this purpose meetings of Directors of Public Grievances are organized and chaired by Joint Secretary / Special Secretary / Secretary in DARPG. Normally 10 to 15 Ministries / Departments are invited for one such meeting. Since June 2007, the Department also monitors on a daily / weekly / monthly basis the progress of pending grievances through the Centralized Public Grievance Redress and Monitoring System (CPGRAMS). The CPGRAMS is an internet based tool that links 89 Central Government Ministries / Departments / Organizations. Seeking quarterly reports on various aspects of grievance redress is also a part of the monitoring role of DARPG, PgPortal Page 32; status, Page 40);
if the individual communicates that the official has not established contact with the individual the representative red flags the query as "Not met" on the web-based dashboard, and the status is intimated to the official and an entire hierarchy above the official till query is addressed (receipt and disposal statistics, PgPortal Page 4 section 4.3 a-k; see also section 7.8 and status of Page 32 and Page 40);
if the individual communicates that the concern of the query was successfully addressed, the query is flagged as "Completed" on the web-based dashboard (receipt ; or
if the individual communicates that it is not possible for the official at this time to address the query, the representative flags the query as "Not Possible" on the web-based dashboard (receipt and disposal statistics, PgPortal Page 4 section 4.3 a-k; see also section 7.8 and status of Page 32 and Page 40; see also Each grievance petition must be acknowledged. Even if no action is warranted on a petition, a reply intimating the stand of the ministry/department must be sent to the petitioner, Page 74), 
wherein a status of the query is periodically updated till status of the query changes to “completed” or “not possible” within a predefined time period (receipt and disposal statistics, PgPortal Page 4 section 4.3 a-k; see also section 7.8 and status of Page 32 and Page 40; see also Each grievance petition must be acknowledged. Even if no action is warranted on a petition, a reply intimating the stand of the ministry/department must be sent to the petitioner, Page 74; grievances should be necessarily acknowledged, with an interim reply within 3 days of receipt and redressed within 3 months of receipt in the Organisation. The same time limit should apply even if co-ordination with subsidiary offices or another Department/Organisation is involved. In such instances special efforts, to be suo moto disclosed when reports are called, should be made, Page 7 sections 7.5-7.6; see also section 7.8).
While PgPortal discloses a grievance system with the status of the grievances, PgPortal does not expressly disclose that the statuses are “In Progress” “Not met” “Completed” and “Not Possible.”    
However, the Examiner asserts that the data or terms for the status is simply a label for the status and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the specific verbiage of the status) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Furthermore, under MPEP 2144.04, any differences related merely to the meaning and information conveyed through labels which does not explicitly alter or impact the functionality of the 
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to modify the status of PgPortal to include “In Progress” “Not met” “Completed” and “Not Possible.” since the specific status does not functionally alter or relate to the system and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.
Both the PgPortal and the Dange references are analogous in that both are directed towards/concerned with online communications with individuals and their elected officials.  While PgPortal reference teaches a centralized system but does not expressly disclose that the centralized system be cloud-based.
However, Dange teaches a cloud-based system (reside in a cloud, which may include one or more cloud components in one or more networks, Dange ¶70).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use utilize Dange’s method of providing the system of PgPortal in a cloud environment in order improve the system and method with reasonable expectation that this would result in a grievance management system that could retrieve and analyze data from a social network and promote civic engagement.  
The motivation being that there is a need for a platform which may enable and encourage particular users of the communities and agencies responsible for resolving the posted civic issues to mutually engage in resolving the posted civic issues (Dange ¶5). 

	
As per claim 3, PgPortal and Dange disclose as shown above with respect to claim 1.  PgPortal further discloses wherein the individual operates individual computing systems configured to execute remotely located applications (The portal also facilitates to receive the grievances lodged online through Internet by the citizens from any geographical location. The important features and facilities of CPGRAMS have been given in the note annexed, PgPortal Page 148).

As per claim 4, PgPortal and Dange disclose as shown above with respect to claim 1.  PgPortal further discloses wherein the individual is a voter and the government/corporate official is an elected representative (It is clarified that in the context of public grievances "public" is a generic term used to indicate various types of stakeholders, by the Ministries/Department/Organisations providing service to or having interface with any other Ministry/Department/Organisation or State Governments or a group of individuals, associations, industrialists, professionals, Non-Governmental Organisations or members of the public.  Hence, grievances received from any of them would constitute "public grievances".) (Examiner interprets the public able to provide grievences as the voters, and Ministry/Department/Organisation or State Governments as the government/corporate official as the elected official).

As per claim 5, PgPortal and Dange disclose as shown above with respect to claim 1.  PgPortal further discloses wherein the query is recorded over the at least one of the computerized telephone application, the email, or the web-based dashboard (email, fax, online, routed to their concerned sections/divisions, PgPortal Page 7 sections 7.5-7.6; hotline, Page 40; The portal also facilitates to receive the grievances lodged online through Internet by the citizens from any geographical location. The important features and facilities of CPGRAMS have been given in the note annexed, Page 148).

As per claim 6, PgPortal and Dange disclose as shown above with respect to claim 1. Dange further teaches wherein an interface provided by the cloud-based system is configurable (reside in a cloud, which may include one or more cloud components in one or more networks, Dange ¶70).

As per claim 7, PgPortal and Dange disclose as shown above with respect to claim 1.  PgPortal further discloses wherein the status of the query is continuously updated in a database (Each grievance 

As per claim 8, PgPortal and Dange disclose as shown above with respect to claim 1.  PgPortal further discloses wherein the query is raised against a corporate good or a service provider (civic-issue-content, vendor, Dange ¶56).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use utilize Dange’s method of providing the system of PgPortal in a cloud environment in order improve the system and method with reasonable expectation that this would result in a grievance management system that could retrieve and analyze data from a social network and promote civic engagement.  
The motivation being that there is a need for a platform which may enable and encourage particular users of the communities and agencies responsible for resolving the posted civic issues to mutually engage in resolving the posted civic issues (Dange ¶5).

Conclusion

Prior art of record but not relied upon can be located on the PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629